DETAILED ACTION
1.	This communication is in response to the Examiner’s Amendments confirmed on 5/19/2022. Claims 1-2, 4, 6--11, 13, 15-17 are pending and have been examined. Claims 3, 5, 12, 14 are cancelled.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was confirmed by the applicant’s representative Patrick Lai on 5/19/2022. The application has been amended as follows:
1. (Currently amended) A filled pause detection model generating method for a new domain, comprising:
constructing a filled pause detection model of the new domain for performing speech recognition processing when a filled pause is included in inputted speech data;
determining [[an]] initial model parameters for the filled pause detection model of the new domain, wherein the determining comprises determining an average calculation result of model parameters for filled pause detection models of a plurality of existing domains;

training, using a Reptile algorithm among meta-learning algorithms, the filled pause detection model of the new domain in which the initial model parameters are set, using speech data from the new domain as training data

2. (Previously presented) The filled pause detection model generating method of claim 1, wherein the filled pause detection models of the plurality of existing domains comprise a first filled pause detection model of a first domain to an Nth filled pause detection model of an Nth domain,
the first filled pause detection model is trained with speech data from the first domain and the Nth filled pause detection model is trained with speech data from the Nth domain,
each of the speech data from the first domain to Nth domain comprises first speech data that comprises a filled pause generated in each domain, and second speech data that does not comprise a filled pause generated in each domain, and
the first speech data is labeled as speech data that comprises a filled pause, and the second speech data is labeled as speech data that does not comprise a filled pause.

3. (Cancelled) 

4. (Currently amended) The filled pause detection model generating method of claim 1, wherein the determining further comprises:
sampling any one of the plurality of existing domains;
training the filled pause detection model of the new domain using speech data comprised in the sampled domain as training data;
repeating the sampling and the training a predetermined number of times; and
determining the initial model parameters based on the plurality of model parameters obtained as a result of repeating the sampling and the training the predetermined number of times.

5. (Cancelled) 

6. (Previously presented) The filled pause detection model generating method of claim 1, wherein the training the filled pause detection model of the new domain comprises:
extracting features of the training data;
classifying the training data into data comprising a filled pause and data not comprising a filled pause, using, as input, the extracted features of the training data;
calculating a loss function representing a difference between an estimated value that is generated as a result of the classification and a target value; and
optimizing a weight to minimize the loss function.

7. (Previously presented) The filled pause detection model generating method of claim 6, wherein the extracting features of the training data comprises extracting the features by applying a log-mel spectrogram algorithm to the training data.

8. (Previously presented) The filled pause detection model generating method of claim 6, wherein the optimizing comprises optimizing the weight using a stochastic gradient descent algorithm.

9. (Currently amended) A non-transitory computer-readable recording medium storing a computer program for executing a filled pause detection model generating method for a new domain, wherein the filled pause detection model generating method comprises:
constructing a filled pause detection model of the new domain for performing speech recognition processing when a filled pause is included in inputted speech data;
determining [[an]] initial model parameters , wherein the determining comprises determining an average calculation result of model parameters for filled pause detection models of a plurality of existing domains
 
training, using a Reptile algorithm among meta-learning algorithms, the filled pause detection model of the new domain in which the initial model parameters are 

10. (Currently amended) A filled pause detection model generating device for a new domain, comprising:
a processor configured to:
construct a filled pause detection model for the new domain;
determine [[an]] initial model parameters for the filled pause detection model of the new domain, wherein the determining comprises determining an average calculation result of model parameters for filled pause detection models of a plurality of existing domains; 
train, using a Reptile algorithm among meta-learning algorithms, the filled pause detection model of the new domain in which the initial model parameters are set, using speech data from the new domain as training data

11. (Previously presented) The filled pause detection model generating device of claim 10, wherein the filled pause detection models of the plurality of existing domains comprise a first filled pause detection model of a first domain to an Nth filled pause detection model of an Nth domain,
the first filled pause detection model is trained with speech data from the first domain and the Nth filled pause detection model is trained with speech data from the Nth domain,
each of the speech data from the first domain to Nth domain comprises first speech data that comprises a filled pause generated in each domain, and second speech data that does not comprise a filled pause generated in each domain, and
the first speech data is labeled as speech data that comprises a filled pause, and the second speech data is labeled as speech data that does not comprise a filled pause.

12. (Cancelled) 

13. (Currently amended) The filled pause detection model generating device of claim 10, wherein the processor is further configured to:
sample any one of the plurality of existing domains; 
train the filled pause detection model of the new domain using speech data comprised in the sampled domain as training data; 
repeat the sampling of the new domain and the training of the new domain a predetermined number of times; and
determine the initial model parameters based on the plurality of model parameters obtained as a result of repeating the sampling of the new domain and the training of the new domain the predetermined number of times.

14. (Cancelled) 

15. (Previously presented) The filled pause detection model generating device of claim 10, wherein the processor is further configured to:
extract features of the training data when training the filled pause detection model of the new domain;
classify the training data into data comprising a filled pause and data not comprising a filled pause, using the extracted features of the training data as input;
calculate a loss function representing a difference between an estimated value that is generated as a result of the classification and a target value; and
optimize a weight to minimize the loss function.
 
16. (Previously presented) The filled pause detection model generating device of claim 15, wherein the processor is further configured to extract the features by applying a log-mel spectrogram algorithm to the training data.
 
17. (Previously presented) The filled pause detection model generating device of claim 15, wherein the processor is further configured to optimize the weight using a stochastic gradient descent algorithm.
Reasons for Allowance
4.	Claims 1-2, 4, 6--11, 13, 15-17 are allowable. The following is the examiner’s statement of reason for allowance:
The closest prior art of record cited are: Audhkhasi, et al. (US 20110040554; Title: Automatic evaluation of spoken fluency), Digalakis, et al. (US 5864810A; Title: Method and apparatus for speech recognition adapted to an individual speaker) and Alex Nichol and John Schulman, "Reptile: a Scalable Meta-learning Algorithm," 2018 (reference copy attached). 
None of the above mentioned references either alone or in combination thereof teaches or makes obvious the particular limitations stated in the amended claims. Detailed rationale for previous 35 USC 103 rejections can be found in the previous Office action.
The examiner notes that the technical validity is unclear for the recited limitation “determining initial model parameters for the filled pause detection model of the new domain, wherein the determining comprises determining an average calculation result of model parameters for filled pause detection models of a plurality of existing domains.” It is like to come up with a speaker-independent speech recognizer (as the initial model) by averaging the model parameters of a plurality of speaker-dependent recognizers, rather than collecting and using the total speech samples to train a speaker-independent speech recognizer.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		5/19/2022Primary Examiner, Art Unit 2659